TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 26, 2022



                                     NO. 03-22-00243-CV


                                Author Manning II, Appellant

                                                v.

                                    Merrill Lynch, Appellee




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE KELLY




Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is indigent

and unable to pay costs, no adjudication of costs is made.